

116 S2802 IS: Marine Mammal Research and Response Act of 2019
U.S. Senate
2019-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2802IN THE SENATE OF THE UNITED STATESNovember 6, 2019Ms. Cantwell introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Marine Mammal Protection Act of 1972 to reauthorize and modify the John H. Prescott
			 Marine Mammal Rescue and Response Grant Program, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Marine Mammal Research and Response Act of 2019. 2.Data collection and disseminationSection 402 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421a) is amended—
 (1)in subsection (b)— (A)in paragraph (1)(A), by inserting or entangled after stranded;
 (B)in paragraph (3)— (i)by striking strandings, and inserting strandings and entanglements, including unusual mortality events,;
 (ii)by inserting stranding before region; and (iii)by striking marine mammals; and and inserting marine mammals and entangled marine mammals to allow comparison of the causes of illness and deaths in stranded marine mammals and entangled marine mammals with physical, chemical, and biological environmental parameters; and; and
 (C)in paragraph (4), by striking analyses, that would allow comparison of the causes of illness and deaths in stranded marine mammals with physical, chemical, and biological environmental parameters. and inserting analyses.; and
 (2)by striking subsection (c) and inserting the following:  (c)Data availability (1)In generalThe Secretary shall develop a program to make information, including any data and metadata collected under subsection (b), available to researchers, stranding network participants, and the public—
 (A)to improve real-time coordination of response to stranding and entanglement events across geographic areas and between stranding coordinators;
 (B)to identify and quickly disseminate information on potential public health risks; (C)to facilitate integrated interdisciplinary research;
 (D)to facilitate peer-reviewed publications; (E)to archive regional data into 1 national database for future analyses; and
 (F)for education and outreach activities. (2)Public accessThe Secretary shall ensure that—
 (A)all information, including data and metadata, collected under subsection (b) is archived in a form that is readily accessible and understandable to, and can be easily shared with, the public, as appropriate, through the Marine Mammal Health Monitoring and Analysis Platform (Health MAP); and
 (B)not later than 60 days after the date on which any information, including any data and metadata collected under paragraph (1), (2), or (3) of subsection (b), is collected, that information is made readily available to stranding network participants, other qualified scientists, employees of the Federal Government, and the public through the Health MAP and the Observation System.
 (d)Data reporting requirementsThe Secretary shall require each stranding network participant to submit to the Administrator of the National Oceanic and Atmospheric Administration, for inclusion in the Health MAP—
 (1)NOAA Form 89–864 (OMB #0648–0178) and NOAA Form 89–878 (OMB #0648–0178), or similar successor forms, not later than 30 days after the date of a response to a stranding or entanglement event;
 (2)the information, including any data and metadata described in paragraphs (1) and (2) of subsection (b), not later than 30 days after the date on which the information is available or updated, as applicable; and
 (3)the information, including any data and metadata described in paragraphs (3) and (4) of subsection (b), not later than 30 days after the date on which the stranding network responds to a stranding or entanglement event..
			3.Stranding or entanglement response agreements
 (a)In generalSection 403 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421b) is amended— (1)in the section heading by inserting or entanglement before response; and
 (2)in subsection (a), by striking the period at the end and inserting or entanglement.. (b)Table of contents amendmentThe table of contents in the first section of the Marine Mammal Protection Act of 1972 (Public Law 92–522; 86 Stat. 1027) is amended by striking the item related to section 403 and inserting the following:
				Sec. 403. Stranding or entanglement response agreements..
 4.Unusual mortality event activity fundingSection 405 the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421d) is amended— (1)by striking subsection (b) and inserting the following:
				
 (b)UsesAmounts in the Fund— (1)shall be available only for use by the Secretary, in consultation with the Secretary of the Interior, and dispersed among claimants based on budgets approved by the Secretary prior to expenditure—
 (A)to make advance, partial, or progress payments under contracts or other funding mechanisms for property, supplies, salaries, services, and travel costs incurred in acting in accordance with the contingency plan issued under section 404(b) or under the direction of an Onsite Coordinator for an unusual mortality event designated under section 404(a)(2)(B)(iii);
 (B)for reimbursing any stranding network participant for costs incurred in the collection, preparation, analysis, and transportation of marine mammal tissues and samples collected with respect to an unusual mortality event for the Tissue Bank; and
 (C)for the care and maintenance of a marine mammal seized under section 104(c)(2)(D); and (2)shall remain available until expended.; and
 (2)in subsection (c)— (A)in paragraph (2), by striking and at the end;
 (B)in paragraph (3), by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following:
					
 (4)except as provided by section 1000(a)(3) of division B of the Act entitled “An Act making consolidated appropriations for the fiscal year ending September 30, 2000, and for other purposes”, approved November 29, 1999 (16 U.S.C. 1375a), sums collected as fines, penalties, or forfeitures of property for violations of any provision of this Act;
 (5)sums received from emergency declaration grants for marine mammal conservation; and
 (6)not more than $750,000 per fiscal year, as determined by the Secretary of Commerce and the Secretary of the Interior, from each of the amounts appropriated to the Secretary or the Secretary of the Interior for carrying out this Act..
 5.LiabilitySection 406(a) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421e(a)) is amended, in the matter preceding paragraph (1)—
 (1)by inserting or entanglement after to a stranding; and (2)by striking government and inserting Government.
 6.National Marine Mammal Tissue Bank and tissue analysisSection 407 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421f) is amended— (1)in subsection (c)(2)(A), by striking the health of marine mammals and and inserting marine mammal health and mortality and the health of; and
 (2)in subsection (d), in the matter preceding paragraph (1), by inserting public before access. 7.John H. Prescott Marine Mammal Rescue and Response Grant Program and Rapid Response Fund (a)In generalSection 408 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421f–1) is amended to read as follows:
				
					408.John H. Prescott Marine Mammal Rescue and Response Grant Program and Rapid Response Fund
						(a)Definition of emergency assistance
 (1)In generalIn this section, the term emergency assistance means— (A)financial assistance provided to respond to, or that results from, a stranding event or entanglement event that—
 (i)causes an immediate increase in the cost of a response, recovery, or rehabilitation that is greater than the usual cost of a response, recovery, or rehabilitation;
 (ii)is cyclical or endemic; and (iii)involves a marine mammal that is out of the normal range for that marine mammal; or
 (B)financial assistance provided to respond to, or that results from, a stranding event or an entanglement event that the Secretary considers to be an emergency.
 (2)ExclusionsThe term emergency assistance does not include financial assistance to respond to an unusual mortality event. (b)John H. Prescott Marine Mammal Rescue and Response Grant Program (1)In generalSubject to the availability of appropriations or other funding, the Secretary shall carry out a grant program, to be known as the John H. Prescott Marine Mammal Rescue and Response Grant Program (referred to in this section as the grant program), to award grants to eligible stranding network participants or stranding network collaborators, as described in this subsection.
 (2)PurposesThe purposes of the grant program are to provide for— (A)the recovery, care, or treatment of sick, injured, or entangled marine mammals;
 (B)responses to marine mammal stranding events that require emergency assistance; (C)the collection of data and samples from living or dead stranded marine mammals for scientific research or assessments regarding marine mammal health;
 (D)facility operating costs that are directly related to activities described in subparagraph (A), (B), or (C); and
 (E)development of stranding network capacity, including training for emergency response, where facilities do not exist or are sparse.
 (3)Contract, grant, and cooperative agreement authorityThe Secretary may enter into a contract, grant, or cooperative agreement with any eligible stranding network participant or stranding network collaborator, as the Secretary determines to be appropriate, for the purposes described in paragraph (2).
							(4)Equitable distribution of funds
 (A)In generalThe Secretary shall ensure, to the extent practicable, that funds awarded under the grant program are distributed equitably among the stranding regions.
 (B)ConsiderationsIn determining priorities among the stranding regions under this paragraph, the Secretary may consider—
 (i)any episodic stranding, entanglement, or mortality events, except for unusual mortality events, that occurred in any stranding region in the preceding year;
 (ii)any data with respect to average annual stranding, entanglements, and mortality events per stranding region;
 (iii)the size of the marine mammal populations inhabiting a stranding region; and
 (iv)the conservation of protected, depleted, threatened, or endangered marine mammal species. (5)ApplicationTo be eligible for a grant under the grant program, a stranding network participant shall—
 (A)submit an application in such form and manner as the Secretary prescribes; and (B)be in compliance with the data reporting requirements under section 402(d).
 (6)Grant criteriaThe Secretary and the Secretary of the Interior shall, in consultation with the Marine Mammal Commission, a representative from each of the stranding regions, and other individuals who represent public and private organizations that are actively involved in rescue, rehabilitation, release, scientific research, marine conservation, and forensic science with respect to stranded marine mammals, develop criteria for awarding grants under the grant program.
							(7)Limitations
 (A)Maximum grant amountNo grant made under the grant program for a single project may exceed $150,000 in any 12-month period.
 (B)Unexpended fundsAny funds that have been awarded under the grant program but that are unexpended at the end of the 12-month period described in subparagraph (A) shall remain available until expended.
 (C)LimitationA new grant may not be awarded to a project until the funds of a previous grant are expended. (8)Matching requirementThe non-Federal share of the costs of a project conducted with funds awarded under the grant program shall be not less than 25 percent of the costs of that project.
 (9)Administrative costs and expensesThe Secretary's administrative costs and expenses related to reviewing and awarding grants under the grant program, in any fiscal year may not exceed the greater of—
 (A)6 percent of the amounts made available each fiscal year to carry out the grant program; or (B)$80,000.
								(c)John H. Prescott Marine Mammal Rescue and Rapid Response Fund
 (1)In generalThere is established in the Treasury of the United States an interest-bearing fund, to be known as the John H. Prescott Marine Mammal Rescue and Rapid Response Fund (referred to in this section as the Rapid Response Fund).
 (2)Use of FundsAmounts in the Rapid Response Fund shall be available only for use by the Secretary to provide emergency assistance.
							(3)Matching requirement
 (A)In generalExcept as provided in subparagraph (B), the non-Federal share of the costs of an activity conducted with amounts from the Rapid Response Fund shall be not less than 25 percent of the costs.
 (B)WaiverThe Secretary may waive the matching requirement under subparagraph (A) for emergency assistance.
 (C)In-kind contributionsIn determining whether the requirement under subparagraph (A) is met, the Secretary may apply to the non-Federal share of an activity conducted with amounts from the Rapid Response Fund the amount of funds and the fair market value of property and services provided by non-Federal sources and used for the activity.
								(d)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to carry out the grant program $7,000,000 for each of fiscal years 2020 through 2025, to remain available until expended, of which for each fiscal year—
 (A)$6,000,000 shall be made available to the Secretary of Commerce; and (B)$1,000,000 shall be made available to the Secretary of the Interior.
								(2)John H. Prescott Marine Mammal Rescue and Rapid Response Fund
 (A)Authorization of appropriationsThere is authorized to be appropriated to the Rapid Response Fund $500,000 for each of fiscal years 2020 through 2025.
 (B)Transfer of fundsIn addition to amounts appropriated pursuant to an authorization of appropriations under subparagraph (A), there shall be deposited into the Fund not more than $500,000 for each fiscal year (as determined by the Secretary) from amounts appropriated to the Secretary for carrying out this title and other titles of this Act.
 (C)Availability of fundsAmounts in the Fund shall remain available until expended, without regard to any law related to the negotiation, award, or administration of any contract, grant, or cooperative agreement.
 (e)Acceptance of donationsFor the purposes of carrying out this section, the Secretary may solicit, accept, receive, hold, administer, and use gifts, devises, and bequests without any further approval or administrative action.. 
 (b)Table of contents amendmentThe table of contents in the first section of the Marine Mammal Protection Act of 1972 (Public Law 92–522; 86 Stat. 1027) (as amended by section 3(b)) is amended by striking the item related to section 408 and inserting the following:
				Sec. 408. John H. Prescott Marine Mammal Rescue and Response Grant Program and Rapid Response Fund..
			8.Health MAP
 (a)In generalTitle IV of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421 et seq.) is amended by inserting after section 408 the following:
				
					408A.Marine Mammal Health Monitoring and Analysis Platform (Health MAP)
 (a)In generalNot later than 1 year after the date of enactment of the Marine Mammal Research and Response Act of 2019, the Secretary, acting through the Administrator of the National Oceanic and Atmospheric Administration, in consultation with the Secretary of the Interior and the Marine Mammal Commission, shall—
 (1)establish a marine mammal health monitoring and analysis platform (referred to in this Act as the Health MAP);
 (2)incorporate the Health MAP into the Observation System; and (3)make the Health MAP—
 (A)publicly accessible through the web portal of the Observation System; and (B)interoperable with other national data systems or other data systems for management or research purposes, as practicable.
 (b)PurposesThe purposes of the Health MAP are— (1)to promote—
 (A)interdisciplinary research among individuals with knowledge and experience in marine mammal science, marine mammal veterinary and husbandry practices, medical science, and oceanography, and with other marine scientists;
 (B)timely and sustained dissemination and availability of marine mammal health, stranding, entanglement, and mortality data;
 (C)identification of spatial and temporal patterns of marine mammal mortality, disease, and stranding;
 (D)evaluation of marine mammal health in terms of mortality, as well as sublethal marine mammal health impacts;
 (E)improved collaboration and forecasting of marine mammal and larger ecosystem health events; (F)rapid communication and dissemination of information regarding marine mammal strandings that may have implications for human health, such as those caused by harmful algal blooms; and
 (G)increased accessibility of data in a user friendly visual interface for public education and outreach; and
 (2)to contribute to an ocean health index that incorporates marine mammal health data. (c)RequirementsThe Health MAP shall—
 (1)integrate in situ, remote, and other marine mammal health, stranding, and mortality data, including visualizations and metadata, collected by marine mammal stranding networks, Federal, State, local, and Tribal governments, private partners, and academia; and
 (2)be designed— (A)to enhance data and information availability, including data sharing among stranding network participants, scientists, and the public within and across stranding network regions;
 (B)to facilitate data and information access across scientific disciplines, scientists, and managers; (C)to facilitate public access to national and regional marine mammal health, stranding, entanglement, and mortality data, including visualizations and metadata, through the national and regional data portals of the Observation System; and
 (D)in collaboration with, and with input from, States and stranding network participants. (d)Procedures and guidelinesThe Secretary shall establish and implement policies, protocols, and standards for—
 (1)reporting marine mammal health data collected by stranding networks consistent with subsections (c) and (d) of section 402;
 (2)promptly transmitting health data from the stranding networks and other appropriate data providers to the Health MAP;
 (3)disseminating and making publicly available data on marine mammal health, stranding, entanglement, and mortality data in a timely and sustained manner; and
 (4)integrating additional marine mammal health, stranding, or other relevant data as the Secretary determines appropriate.
 (e)ConsultationThe Administrator of the National Oceanic and Atmospheric Administration shall maintain and update the Health MAP in consultation with the Secretary of the Interior and the Marine Mammal Commission.
 (f)ContributionsFor purposes of carrying out this section, the Secretary may solicit, accept, receive, hold, administer, and use gifts, devises, and bequests without any further approval or administrative action..
 (b)Table of contents amendmentThe table of contents in the first section of the Marine Mammal Protection Act of 1972 (Public Law 92–522; 86 Stat. 1027) (as amended by section 7(b)) is amended by inserting after the item related to section 408 the following:
				Sec. 408A. Health MAP..
			9.Reports to Congress
 (a)In generalTitle IV of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421 et seq.) (as amended by section 8(a)) is amended by inserting after section 408A the following:
				
					408B.Reports to Congress
 (a)Definition of appropriate committees of CongressIn this section, the term appropriate committees of Congress means— (1)the Committee on Commerce, Science, and Transportation of the Senate;
 (2)the Committee on Natural Resources of the House of Representatives; and (3)the Committee on Science, Space, and Technology of the House of Representatives.
							(b)Health MAP status report
 (1)In generalNot later than 2 year after the date of enactment of the Marine Mammal Research and Response Act of 2019, the Administrator of the National Oceanic and Atmospheric Administration, in consultation with the Marine Mammal Commission, the Secretary of the Interior, and the National Ocean Research Leadership Council, shall submit to the appropriate committees of Congress a report describing the status of the Health MAP.
 (2)RequirementsThe report under paragraph (1) shall include— (A)a detailed evaluation of the data made publicly available through the Health MAP;
 (B)a detailed list of any gaps in data collected pursuant to the Health MAP, a description of the reasons for those gaps, and recommended actions to close those gaps;
 (C)an analysis of the effectiveness of using the website of the Observation System as the platform to collect, organize, visualize, archive, and disseminate marine mammal stranding and health data;
 (D)a list of publications, presentations, or other relevant work product resulting from, or produced in collaboration with, the Health MAP;
 (E)a description of emerging marine mammal health concerns and the applicability of those concerns to human health;
 (F)an analysis of the feasibility of the Observation System being used as an alert system during stranding events, entanglement events, and unusual mortality events for the stranding network, Observation System partners, Health MAP partners, Federal and State agencies, and local and Tribal governments;
 (G)an evaluation of the use of Health MAP data to predict broader ecosystem events and changes that may impact marine mammal or human health and specific examples of proven or potential uses of Observation System data for those purposes; and
 (H)recommendations for the Health MAP with respect to— (i)filling any identified data gaps;
 (ii)standards that could be used to improve data quality, accessibility, transmission, interoperability, and sharing;
 (iii)any other strategies that would contribute to the effectiveness and usefulness of the Health MAP; and
 (iv)the funding levels needed to maintain and improve the Health MAP. (c)Data gap analysis (1)In generalNot later than 5 years after the date on which the report required under subsection (b)(1) is submitted, and every 5 years thereafter, the Administrator of the National Oceanic and Atmospheric Administration, in consultation with the Marine Mammal Commission and the Secretary of the Interior, shall submit to the appropriate committees of Congress a data gap analysis, as described in paragraph (2).
 (2)RequirementsThe data gap analysis under paragraph (1) shall include— (A)an overview of existing participants within a marine mammal stranding network;
 (B)an identification of coverage needs and participant gaps within a network; (C)an identification of data and reporting gaps from members of a network; and
 (D)an analysis of how stranding and health data are shared and made available to scientists, academics, State, local, and Tribal governments, and the public.
								(d)Rescue and response capabilities in the Arctic
 (1)In generalNot later than 1 year after the date of enactment of the Marine Mammal Research and Response Act of 2019, the Administrator of the National Oceanic and Atmospheric Administration, in consultation with the Marine Mammal Commission and the Director of the United States Fish and Wildlife Service, shall submit to the appropriate committees of Congress a report describing the response capabilities for sick and injured marine mammals in the Arctic regions of the United States.
 (2)RequirementsThe report under paragraph (1) shall include— (A)a description of all stranding agreements in place in the Arctic regions of the United States, including species covered, response capabilities, facilities, and data collection and analysis capabilities;
 (B)a list of State and local government agencies that have personnel trained to respond to strandings in the Arctic regions of the United States;
 (C)an assessment of potential response and data collection partners and sources of local information and knowledge, including Alaska Native people and villages;
 (D)an analysis of spatial and temporal trends in strandings in response to changing environmental conditions in the Arctic regions of the United States and the relationships to unusual mortality events involving other species, including birds and fish;
 (E)a description of training and other resource needs to meet emerging response requirements in the Arctic regions of the United States;
 (F)an analysis of oiled marine mammal and bird response and rehabilitation capabilities in the Arctic regions of the United States, including equipment, facilities, training, and husbandry capabilities, and an assessment of likely success rates; and
 (G)recommendations to address future stranding response needs in the Arctic regions of the United States..
 (b)Table of contents amendmentThe table of contents in the first section of the Marine Mammal Protection Act of 1972 (Public Law 92–522; 86 Stat. 1027) (as amended by section 8(b)) is amended by inserting after the item related to section 408A the following:
				Sec. 408B. Reports to Congress..
 10.Authorization of appropriationsSection 409 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421g) is amended— (1)in paragraph (1), by striking 1993 and 1994; and inserting 2020 through 2025;;
 (2)in paragraph (2), by striking 1993 and 1994; and inserting 2020 through 2025;; and (3)in paragraph (3), by striking fiscal year 1993. and inserting for each of fiscal years 2020 through 2025..
 11.DefinitionsSection 410 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421h) is amended— (1)by redesignating paragraphs (1) through (6) as paragraphs (2), (5), (6), (7), (9), and (10), respectively;
 (2)by inserting before paragraph (2) (as so redesignated) the following:  (1)The term entangle or entanglement means an event in the wild in which a living or dead marine mammal has gear, rope, line, net, or other material wrapped around or attached to the marine mammal and is—
 (A)on a beach or shore of the United States; or (B)in navigable waters of the United States.;
 (3)in paragraph (2) (as so redesignated) by striking The term and inserting Except as used in section 408, the term; (4)by inserting after paragraph (2) (as so redesignated) the following:
				
 (3)The term Health MAP means the Marine Mammal Health Monitoring and Analysis Platform established under section 408A(a)(1).
 (4)The term Observation System means the National Integrated Coastal and Ocean Observation System established under section 12304 of the Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C. 3603).; and
 (5)by inserting after paragraph (7) (as so redesignated) the following:  (8)The term stranding region means a geographic region designated by the Secretary for purposes of administration of this Act..
			12.Study on marine mammal mortality
 (a)In GeneralNot later than 6 months after the date of enactment of this Act, the Secretary of Commerce shall make appropriate arrangements with the National Academies of Sciences, Engineering, and Medicine under which the National Academies shall conduct a study regarding the connection between marine heat waves, harmful algal blooms, prey availability, habitat degradation, and marine mammal mortality. The study shall evaluate how ocean heat waves impact harmful algae blooms, availability of prey, and habitat degradation.
 (b)ReportIn entering into an arrangement under subsection (a), the Secretary of Commerce shall request that the National Academies transmit to Congress a report containing the results of the study described in subsection (a). The report shall include recommendations for policies needed to mitigate and respond to mortality events.